FILED
                              NOT FOR PUBLICATION                            MAR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JAMES L. JEFFERSON,                              No. 10-15422

                Plaintiff - Appellant,           D.C. No. 1:06-cv-00723-DGC

  v.
                                                 MEMORANDUM *
B. COOKE,

                Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    David G. Campbell, District Judge, Presiding **

                              Submitted March 8, 2011 ***

Before:         FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       James L. Jefferson, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
              The Honorable David G. Campbell, United States District Judge for
the District of Arizona, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exhaust administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal for failure to exhaust, and for clear error its factual

determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We

affirm.

          The district court properly dismissed Jefferson’s action because he failed to

exhaust administrative remedies or demonstrate that he was excused from doing so.

See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper

exhaustion” is mandatory and requires adherence to administrative procedural

rules).

          The district court did not abuse its discretion by denying Jefferson’s requests

for appointment of counsel because he failed to demonstrate extraordinary

circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting

forth standard of review and requiring “exceptional circumstances” for the

appointment of counsel).

          Jefferson’s remaining contentions are unpersuasive.

          Jefferson’s motion for appointment of counsel on appeal, attached to his

Reply Brief, is denied.

          AFFIRMED.


                                              2                                      10-15422